Citation Nr: 0719905	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-16 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased disability rating for skin 
lesions to include actinic keratosis and solar elastosis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 through 
December 1945.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied a compensable 
disability evaluation for a skin disorder.  In an April 2007 
rating decision, while the appeal was pending, the RO 
increased the veteran's disability evaluation to 30 percent, 
effective August 30, 2002.

The Board has advanced the veteran's appeal on the docket on 
its own motion based on the age of the veteran.

The veteran testified before the undersigned Veterans' Law 
Judge at a video-conference hearing in February 2006.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's skin lesions with actinic keratosis and 
solar elastosis currently involve only 20-40 percent of his 
exposed skin and only 5-20 percent of his total body area.  

2.  The veteran's skin lesions with actinic keratosis and 
solar elastosis have only required topical therapy, as 
opposed to systemic therapy such as corticosteroids and 
immunosuppressive drugs, during the past 12-month period.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent, 
for skin lesions to include actinic keratoses and solar 
elastosis, have not been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in September 2003 and January 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in evidence in his possession that would support 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The Board observes that the veteran was not given notice 
regarding the assignment of effective date of an award 
pursuant to Dingess, prior to the initial unfavorable 
decision by the RO.  However, because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As stated 
above, there has been substantial compliance with all 
pertinent VA law and regulations.  Therefore, to move forward 
with adjudication of this claim would not cause any prejudice 
to the veteran. 




Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006)

The veteran was granted service connection for a skin 
disorder, with a noncompensable disability evaluation, in a 
rating decision of December 2002.  While the appeal was still 
pending, the RO increased the veteran's disability rating to 
30 percent, effective August 30, 2002.  As entitlement to 
compensation has already been established, and an increased 
disability rating is at issue, the Board need only concern 
itself with evidence showing the present level of impairment 
caused by the skin disorder.  Francisco, 7 Vet. App. 55 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The veteran's skin lesions are currently evaluated as 30 
percent disabling under the schedular criteria for rating 
dermatitis or eczema as contained in 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  In order to warrant the next highest 
disability rating, which is 60 percent, the evidence must 
show that more than 40 percent of the veteran's entire body 
or more than 40 percent of exposed areas are affected or; 
that he required constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.  

After careful consideration of the evidence, the Board finds 
that the current severity of the veteran's skin disorder does 
not meet the criteria necessary for the next highest 
disability rating.

VA outpatient treatment records date from February 2003 to 
May 2005.  These records are negative for treatment for the 
veteran's service-connected skin lesions and reflect that the 
veteran was followed by a private dermatologist for his skin 
concerns.  Private medical treatment records of S. K. M., 
M.D., dated between June 2003 and November 2004, reflect 
treatment for multiple actinic keratoses and seborrheic 
keratoses involving the veteran's face, neck and upper 
extremities.  In a January 2006 letter, S. K. M., M.D. 
indicated that the veteran has been treated with multiple 
topical creams and cryosurgery.  A list of topical 
medications prescribed for the veteran was attached.  

At a VA examination in September 2003, a physician noted that 
the veteran did not have any active lesions on his skin.  He 
also did not currently experience any itching and burning.  
The veteran had not been on any medications for any skin-
related condition, including corticosteroids, immuno-
suppression drugs, or topical medications in the prior 12-
month period.  There had been no urticartia, primary 
coetaneous vasculitis, erythema multiforme or episodes in the 
prior 12 months.  

At a February 2006 hearing before the undersigned Veterans 
Law Judge (VLJ), the veteran testified that skin lesions 
would appear on his head, upper extremities, back, shoulders, 
across the stomach, and occasionally on the legs.  The 
veteran also testified that when the lesions appear, they 
itch and bother him, and that he used prescribed medications 
to sooth the itching.  He explained that the lesions could 
appear anywhere on his body at any time.  The veteran 
indicated that he had been using a topical steroid lotion 
called Desonide, twice daily since December 2005.  He further 
stated that he had been instructed to use this medication for 
a total of two months.  The veteran also submitted a written 
statement stating that his skin condition is treated with 
various topical medications.  

In a January 2007 letter, S. K. M., M.D. stated that 
throughout 2006, the veteran had been treated with a 
combination of Loprox shampoo, Desonide emollients, Prax 
lotion, and protective sunscreens.  

The veteran submitted to another VA examination in February 
2007, where his claims file and medical records were reviewed 
by a VA physician.  The veteran was noted to have seborrheic 
dermatitis and keratosis, actinic (solar) keratosis, and 
solar lentigo.  The physician indicated that the veteran's 
symptoms consisted of dryness, itching, pain, and soreness.  
He had no systemic symptoms.  The veteran was noted to use 
topical corticosteroids such as Pandel cream and Desonide 
lotion, on a daily basis for the seborrheic dermatitis.  The 
examiner indicated that the veteran used these topical 
corticosteroids and immunosuppressive medications constantly 
during the past 12 months.  The veteran was also noted to 
have continuous treatment with other non-steroidal anti-
inflammatory (NSAID), antifungal, and antiplastic medications 
for his skin disorder.  

Upon physical observation, the solar lentigo manifested with 
multiple widely scattered areas of brown macules on the 
highly sun exposed areas of hands, face, neck and forearms.  
This was noted to affect 20-40 percent of the veteran's 
exposed areas and 5-20 percent of his total body area.  The 
actinitic keratosis manifested with various hyperkeratotic 
lesions with plaques, crusting, peeling, and friable areas on 
the arms, hands, face, scalp, neck, chest, and back.  This 
affected 20-40 percent of the veteran's exposed areas and 5 -
20 percent of his total body area.  The seborrheic keratosis 
and dermatitis manifested with crusting, and erythema on the 
scalp and skin folds of the nose, ears and underarms.  This 
affected less than 5 percent of the veteran's exposed areas 
and 5-20 percent of his total body area.  

Based upon this evidence, the Board finds that the criteria 
for a higher disability rating under Diagnostic Code 7806 
have not been met.  The skin lesions, to include actinic 
keratoses and solar elastosis, currently do not affect more 
than 40 percent of the veteran's entire body, or exposed 
areas.  Moreover, the VA physician indicated that the veteran 
has not required any systemic therapy such as corticosteroids 
or other immunosuppressive drugs for any duration during the 
past 12-month period.  Rather, the veteran has only used 
topical corticosteroids medications in the past 12-month 
period.  The treatment records of S. K. M., M.D. do not 
contain sufficient detailed information which could otherwise 
be used in conjunction with the applicable schedular 
criteria.  The evidence shows that the veteran is entitled to 
a disability rating of 30 percent, and no higher, for his 
skin disorder.

The Board has also considered whether higher ratings are 
available under other alternate Diagnostic Codes; but finds 
there are none for application.  There also is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is 


against the veteran's claims, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

An increased disability rating for skin lesions to include 
actinic keratoses and solar elastosis, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


